Citation Nr: 0908496	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  02-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected low 
back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1983 to November 
1986, and from March 1987 to April 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico which denied his service 
connection claim for major depressive disorder, chronic, with 
anxiety features.  

An August 2005 rating decision granted service connection for 
a low back disability. 

The Board remanded the claim to the RO in September 2004, 
July 2006, and June 2008 for further development.


FINDING OF FACT

The competent evidence shows the Veteran's acquired 
psychiatric condition, to include major depressive disorder, 
is not related to his service or his service-connected lower 
back disability. 


CONCLUSION OF LAW

The Veteran's acquired psychiatric condition, to include 
major depressive disorder, was not incurred in or aggravated 
by service, directly or presumptively; nor is it proximately 
due to a service-connected disability. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.307, 3.309, 3.310(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2001. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for an acquired 
psychiatric disorder, identified in the July 2001 rating 
decision as major depressive disorder, chronic, with anxiety 
features. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131. 'Service connection' basically means that the 
facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred co-
incident with service in the Armed Forces, or if preexisting 
such service, was aggravated therein.  This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

There is no evidence in the service treatment records of the 
Veteran being treated for or diagnosed with any psychiatric 
condition while in service.  The earliest medical evidence of 
record is a February 1999 private medical report received 
from Dr. R.M., who diagnosed the Veteran with major 
depressive disorder.  However, neither in that report nor any 
subsequent report did Dr. R.M. provide a medical nexus 
opinion linking the Veteran's current major depressive 
disorder to any event in service.  

At an October 2004 VA outpatient psychiatric evaluation the 
Veteran stated that he began having problems with his mood 
while stationed at Fort Bragg.  He also stated that his 
depression was severe enough that he didn't complete his tour 
and asked for early retirement.  However, in the same 
evaluation the Veteran reported that his depressive symptoms 
started after his discharge from service.  The psychiatrist 
did not offer an opinion as to when the Veteran's depression 
began.  Furthermore, there is no indication in the service 
treatment records that the Veteran complained of or was 
treated for depression or any symptoms of depression.  

The evidence demonstrates that the Veteran's service ended in 
April 1996 and that he was diagnosed with major depressive 
disorder in February 1999, almost three years after service.  
There is no evidence that the Veteran's current major 
depressive disorder was incurred in or aggravated by his 
service therefore service connection cannot be granted on a 
direct basis.  

However, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a).

The Veteran claims his acquire psychiatric condition is 
secondary to his service-connected low back disability.   

Numerous private medical reports were submitted.  While the 
reports diagnose the Veteran with major depressive disorder, 
none specifically identify the Veteran's service-connected 
lower back disability as the cause of his condition.  In 
March 1999 Dr. R.M. stated that the Veteran had an accident 
while working, fractured his right ankle, had surgery, and 
has continued with severe limitation of movement and chronic 
pain.  Dr. R.M. found that the Veteran had an emotional 
condition of a depressive nature secondary to a physical 
condition which has imposed limitations on him. The physical 
condition referred to by Dr. R.M. was the Veteran's ankle 
injury.    

In an October 2000 letter, Dr. R.C.R. discussed the Veteran's 
history of back problems and hearing problems in service.  
She found that he still has back pain, erectile dysfunction, 
headaches, and insomnia, all of which provoke and or 
contribute to his mood changes diagnosed as major depression.  
Dr. R.C.R. opined that there are multiple problems still 
present resulting from military service.  However Dr. 
R.C.R.'s opinion is generalized and does not contain a 
medical nexus opinion specifically identifying the Veteran's 
service-connected low back disability as causing or 
aggravating his diagnosed major depressive disorder. 

In a July 2002 letter Dr. R.C.R. described the Veteran's 
service history including an accident in a truck that rolled 
over which caused him to loose consciousness.  She noted 
that, since the accident, he has had back pain.  She also 
opined that the Veteran had right knee problems which started 
during service while running.  Dr. R.C.R. opined that Veteran 
had multiple medical conditions that started during the 
military, that all of the conditions were still presently 
limiting him and affecting him emotionally.  As before, Dr. 
R.C.R.'s opinion is very broad; concludes that all of the 
Veteran's physical conditions, not just his service-connected 
low back disability, affect him emotionally; and does not 
opine that the service-connected low back disability is the 
cause of his depression.  Dr. R.C.R's opinion is, quite 
simply too vague to be of probative value. 
 
Two VA examinations were conducted.  At the September 1999 VA 
examination, the Veteran reported that, because of his back 
pain, he had an accident at work and fractured his right 
ankle.  He also reported that he was sent to the psychiatrist 
because he got depressed. The examiner diagnosed him with 
adjustment reaction with depressed mood but provided no 
opinion as to the cause of his condition. 

A VA Mental Disorders examination was conducted in August 
2008.  The examiner concluded that the Veteran's psychiatric 
disorder was manifested in 1999 after suffering a work 
related accident in 1998 which required surgery on his right 
ankle.  He found no relationship between the Veteran's 
service-connected low back disability and his psychiatric 
disorder.  Additionally, he found no evidence in the records, 
in the Veteran's reported history, or in his statements given 
during the examination to indicate that his service connected 
low back disability aggravates his current psychiatric 
disorder.  The examiner based his conclusions on a review of 
the claims file, including the reports from Dr. R.M., the 
Veteran's treating psychiatrist.  

The examiner noted that the Veteran referred to having 
persistent pain that he has learned to live with it, but that 
he never mentioned his back condition as a reason for his 
mental condition.  The VA examiner's opinion has greater 
probative value than Dr. R.C.R.'s as it is based on a review 
of the entire claim file, the Veteran's treatment history, 
all of the private medical reports, and an evaluation of the 
Veteran.   

The preponderance of the evidence is against the service 
connection claim for acquired psychiatric disorder, including 
major depressive disorder, to include as secondary to a low 
back disability; there is no doubt to be resolved; and 
service connection is not warranted.  








ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected low 
back disability is denied. 








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


